DETAILED ACTION
	This Office action is responsive to communication received 11/01/2022 – Response to Election Requirement and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the response, received 11/01/2022, the applicant elects Species I (claims 1-7), cancels claims 8-20 without prejudice, and presents new claims 21-33 associated with elected Species I. 
Status of Claims
	Claims 1-7 and 21-33 remain pending.
Drawings
The drawings were received on 05/11/2022.  These drawings are acceptable.
       CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are as follows:
“means for defining an interior cavity”, in each of claims 1, 21 and 28, which is modified by sufficient structure and materials, including “a first material having a first density, a toe portion with a toe portion edge, a heel portion with a heel portion edge…a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge”; 
“first means for increasing a moment of inertia”, “second means for increasing a moment of inertia”, and “third means for increasing a moment of inertia” in claim 1, which are modified by sufficient structure and materials, including “wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density, and wherein a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion” and are further modified by the structure “wherein the first means, the second means, and the third means are interchangeable”, as recited in claim 3, and “wherein the first means, the second means, and 
the third means are removable”, as recited in claim 4;  
“first means for increasing a moment of inertia”, “second means for increasing a moment of inertia”, and “third means for increasing a moment of inertia” in claim 21, which are modified by sufficient structure and materials, including “wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density, and wherein the first means, the second means, and the third means are interchangeable” and are further modified by the structure “wherein a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion”, as recited in claim 23, and “wherein the first means, the second means, and the third means are removably coupled to the means for defining the interior cavity”, as recited in claim 24; 
“first means for increasing a moment of inertia”, “second means for increasing a moment of inertia”, and “third means for increasing a moment of inertia” in claim 28, which are modified by sufficient structure and materials, including “wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density, wherein a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion, and wherein the first means and the third means have at least one different physical property or the second means and the third means have at least one different physical property”, and are further modified by the structure “wherein the first means, the second means, and the third means are interchangeable”, as recited in claim 30, and “wherein the first means, the second means, and the third means are removable”, as recited in claim 31. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claims 7, 27 and 33 are objected to because of the following informalities:  
As to each of claims 7, 27 and 33, line 3 in each claim, “coupled to means” should likely read --coupled to the means--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa (USPN 4,867,458).  See the annotated versions of Figures 3-4 of Sumikawa, below: 
    PNG
    media_image2.png
    555
    1099
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    334
    761
    media_image3.png
    Greyscale

As to claim 1, Sumikawa shows a golf club head (Figs. 3-4) comprising: a means for defining an interior cavity (Fig. 4), the means for defining the interior cavity including a first material having a first density (i.e., the embodiment in Fig. 4 is an iron club head), a toe portion with a toe portion edge, a heel portion with a heel portion edge and a means for receiving a shaft, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge, all as shown in annotated Fig. 3.  Sumikawa includes a first means (i.e., adjuster pin 15 nearest the toe) for increasing a moment of inertia of the means for defining the interior cavity.  Annotated Fig. 3 further illustrates a distance from the first means to the sole portion edge being less than a distance from the first means to the top portion edge, and a distance from the first means to the toe portion edge being less than a distance from the first means to the heel portion edge.  Sumikawa shows a second means (i.e., another adjuster pin 15 nearest the heel) for increasing a moment of inertia of the means for defining the interior cavity, with annotated Fig. 3 illustrating that a distance from the second means to the sole portion edge being less than a distance from the second means to the top portion edge, and a distance from the second means to the heel portion edge being less than a distance from the second means to the toe portion edge. Last, Sumikawa includes a third means (i.e., another adjuster pin 15 located between the first means and the second means) for increasing a moment of inertia of the means for defining the interior cavity, wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density (i.e., the club head is made of iron, which typically includes a density of 7.874 g/cm3, while the first means, the second means and the third means (i.e., adjuster pins 15) may be fashioned of brass (i.e., col. 2, lines 22-31), with brass typically having a density of 8.73 g/cm3), and wherein a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion (i.e., the adjuster pins 15 are viewable from the back portion, as shown in Figs. 3-4). 
Sumikawa does not explicitly show “a distance from the third means to the top portion edge being less than a distance from the third means to the sole portion edge, and a distance from the third means to the toe portion edge being less than a distance from the third means to the heel portion edge”.  However, Sumikawa does state that the positions of the adjuster pins (15) may be altered to adjust the position of the moment of inertia and the center of gravity of the club head, as desired (i.e., col. 1, lines 23-27; col. 2, lines 7-14).  In view of the teaching in Sumikawa, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Sumikawa by fashioning a distance from the third means identified herein to the top portion edge to be less than a distance from the third means to the sole portion edge, and a distance from the third means to the toe portion edge to be less than a distance from the third means to the heel portion edge, the motivation being to desirably relocate the center of gravity of the club head for improved club head performance. 
	As to claim 2, the third means comprises means for balancing a mass of the means for receiving a shaft.  Here, the third means (i.e., adjuster pin 15, as labeled herein above) in Sumikawa may vary in weight, length, diameter, number of pins used and material make-up (i.e., col. 2, lines 4-30).  Applicant has disclosed that weight portions may be configured to counter-balance the weight of the means for receiving the shaft (i.e., a hosel receives the shaft) and that such counter-balancing measures may include a differences in the length (i.e., applicant describes this feature as height) of a weight portion, diameter of a weight portion, the number of weight portions or the material make-up of a weight portion.  See paragraphs [0028], [0036] and [0037] in the specification.  Thus, the third means in Sumikawa comprises means for balancing a mass of the means for receiving a shaft. 
	As to claim 3, the first means, the second means, and the third means are interchangeable.  Inserts or adjuster pins (15) in Sumikawa are interchangeable, as the pins may include a same diameter and thus may be selectively attached within any one of the apertures (14), as desired.  See col. 2, lines 1-30. 
	As to claim 4, the first means, the second means, and the third means are removable.  Insert or adjuster pins (15) are threadably retained within threaded holes (14). 
As to claim 21, Sumikawa shows a golf club head (Figs. 3-4) comprising: a means for  defining an interior cavity (Fig. 4), the means for defining the interior cavity including a first material having a first density (i.e., the embodiment in Fig. 4 is an iron club head), a toe portion with a toe portion edge, a heel portion with a heel portion edge and a means for receiving a shaft, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge, each as illustrated in annotated Fig. 3. Sumikawa includes a first means (i.e., adjuster pin 15 nearest the toe) for increasing a moment of inertia of the means for defining the interior cavity.  Annotated Fig. 3 further illustrates a distance from the first means to the sole portion edge being less than a distance from the first means to the top portion edge, and a distance from the first means to the toe portion edge being less than a distance from the first means to the heel portion edge.  Sumikawa shows a second means (i.e., another adjuster pin 15 nearest the heel) for increasing a moment of inertia of the means for defining the interior cavity, with annotated Fig. 3 illustrating that a distance from the second means to the sole portion edge being less than a distance from the second means to the top portion edge, and a distance from the second means to the heel portion edge being less than a distance from the second means to the toe portion edge. Last, Sumikawa includes a third means (i.e., another adjuster pin 15 located between the first means and the second means) for increasing a moment of inertia of the means for defining the interior cavity, wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density (i.e., the club head is made of iron, which typically includes a density of 7.874 g/cm3, while the first means, the second means and the third means (i.e., adjuster pins 15) may be fashioned of brass (i.e., col. 2, lines 22-31), with brass typically having a density of 8.73 g/cm3), and wherein the first means, the second means and the third means are interchangeable (i.e., inserts or adjuster pins 15 in Sumikawa are interchangeable, as the pins may include a same diameter and thus may be selectively attached within any one of apertures 14, as desired; see col. 2, lines 1-30). 
Sumikawa does not explicitly show “the first means located below a horizontal midplane of the means for defining the interior cavity”…”the second means located below the horizontal midplane”…and “the third means located above the horizontal midplane, and a distance from the third means to the toe portion edge being less than a distance from the third means to the heel portion edge”.  However, Sumikawa does state that the positions of the adjuster pins (15) may be altered to adjust the position of the moment of inertia and the center of gravity of the club head, as desired (i.e., col. 1, lines 23-27; col. 2, lines 7-14).  In view of the teachings in Sumikawa, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Sumikawa by locating the first means and the second means below the horizontal midplane and locating the third means above the horizontal midplane and by further locating the third means such that a distance from the third means identified herein above to the top portion edge is less than a distance from the third means to the sole portion edge, and a distance from the third means to the toe portion edge is less than a distance from the third means to the heel portion edge, the motivation being to desirably relocate the center of gravity of the club head for improved club head performance. 
	As to claim 22, the third means comprises means for balancing a mass of the means for receiving a shaft.  Here, the third means (i.e., adjuster pin 15, as labeled herein) in Sumikawa may vary in weight, length, diameter, number of pins used and material make-up (i.e., col. 2, lines 4-30).  Applicant has disclosed that weight portions may be configured to counter-balance the weight of the means for receiving the shaft (i.e., a hosel receives the shaft) and that such counter-balancing measures may include a differences in the length (i.e., applicant describes this feature as height) of a weight portion, diameter of a weight portion, the number of weight portions or the material make-up of a weight portion.  See paragraphs [0028], [0036] and [0037] in the specification.  Thus, the third means in Sumikawa comprise means for balancing a mass of the means for receiving a shaft. 
As to claim 23, a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion (i.e., the adjuster pins 15 are viewable from the back portion, as shown in Figs. 3-4). 
	As to claim 24, the first means, the second means, and the third means are removably coupled to the means for defining the interior cavity. Insert or adjuster pins (15) are threadably retained within threaded holes (14) that are formed within the back wall portion that serves to help form the interior cavity. 

Claims 5-6 and 25-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa (USPN 4,867,458) in view of Wahl (USPN 8,088,025), each cited by applicant.  Again, see annotated Figs. 3-4 of Sumikawa, presented herein above. 
	As to claims 5, 25 and 32, Sumikawa does not provide explicit details for the “means for closing the interior cavity at the front portion”.  Wahl (‘025), in an analogous iron-type club head having an interior cavity, includes directions for separately forming a striking plate portion and subsequently attaching the striking plate to the main club head body.  See col. 9, lines 58-62.  Also, Wahl (‘025) incorporates the teachings of USPN to Wahl (USPN 6,811,496) by reference thereto. While Wahl (‘496) also teaches a separately-formed striking plate that is attached to a club head body, Wahl (‘496) also teaches that the striking plate and main club head body may be integrally formed.  See col. 9, lines 33-37 in Wahl (‘496).  In view of the teachings in Wahl (‘025), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sumikawa by providing a means for closing the interior cavity at the front portion in the form of a separate striking plate that is suitably attached to the main club head body, as such an approach would have been an obvious way of fabricating and assembling the various parts of the club head.  Using the methods explained by Wahl (‘496) to close the interior cavity and provide a striking portion for the club head in Sumikawa would have included the use of known techniques to improve similar devices (methods, or products) in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Closing the interior cavity with a striking portion at the front of the club head body, as is proffered by the combination of Sumikawa and Wahl (‘025), is consistent with what is disclosed by the applicant as a means for closing the interior cavity at the front portion.  See paragraph [0031] of the specification. 
	As to claims 6 and 26, Sumikawa does not disclose “means for dampening vibrations of the means for defining the interior cavity, the means for dampening vibrations located in the interior cavity”.  Wahl (‘025) shows an iron-type club head having an interior cavity having a filler element therein (i.e., col. 11, lines 1-32 and filler 121) for enhanced weight distribution, sound dampening and vibration absorption.  See col. 13, line 65 through col. 14, line 4 in Wahl (‘025).  In view of the patent to Wahl (‘025), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sumikawa by introducing a means for dampening vibrations of the means for defining the interior cavity, the means for dampening vibrations located in the interior cavity, with there being a reasonable likelihood of success that having a filler material, such as that taught by Wahl (‘025) within the interior cavity in Sumikawa would have helped to provide added shock absorption properties to the club head for improved club head feel during impact with a golf ball.  Using a filler material that is introduced within the interior cavity, as proffered by the combination of Sumikawa and Wahl (‘025), is consistent with what has been disclosed by the applicant as a means for  dampening vibrations located in the interior cavity.  See paragraph [0046] of the specification.
	As to claim 28, Sumikawa shows a golf club head (Figs. 3-4) comprising: a means for defining an interior cavity (Fig. 4), the means for defining the interior cavity including a first material having a first density (i.e., the embodiment in Fig. 4 is an iron club head), a toe portion with a toe portion edge, a heel portion with a heel portion edge and a means for receiving a shaft, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge, each as illustrated in annotated Fig. 3). Sumikawa includes a first means (i.e., adjuster pin 15 nearest the toe) for increasing a moment of inertia of the means for defining the interior cavity.  Annotated Fig. 3 further illustrates a distance from the first means to the sole portion edge being less than a distance from the first means to the top portion edge, and a distance from the first means to the toe portion edge being less than a distance from the first means to the heel portion edge.  Sumikawa shows a second means (i.e., another adjuster pin 15 nearest the heel) for increasing a moment of inertia of the means for defining the interior cavity, with annotated Fig. 3 illustrating that a distance from the second means to the sole portion edge being less than a distance from the second means to the top portion edge, and a distance from the second means to the heel portion edge being less than a distance from the second means to the toe portion edge.  Last, Sumikawa includes a third means (i.e., another adjuster pin 15 located between the first means and the second means) for increasing a moment of inertia of the means for defining the interior cavity, wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density (i.e., the club head is made of iron, which typically includes a density of 7.874 g/cm3, while the first means, the second means and the third means (i.e., adjuster pins 15) may be fashioned of brass (i.e., col. 2, lines 22-31), with brass typically having a density of 8.73 g/cm3);  wherein the first means and the third means have at least one different physical property or the second means and the third means have at least one different physical property (i.e., the first means and/or the second means and/or the third means may comprise a different length, weight, diameter or material make-up (i.e., col. 2, lines 23-31); and wherein a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion (i.e., the adjuster pins 15 are viewable from the back portion, as shown in Figs. 3-4). 
	Sumikawa does not disclose “means for dampening vibrations of the means for defining the interior cavity, the means for dampening vibrations located in the interior cavity”. Wahl (‘025) shows an iron-type club head having an interior cavity having a filler element therein (i.e., col. 11, lines 1-32 and filler 121) for enhanced weight distribution, sound dampening and vibration absorption.  See col. 13, line 65 through col. 14, line 4 in Wahl (‘025).  In view of the patent to Wahl (‘025), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sumikawa by introducing a means for dampening vibrations of the means for defining the interior cavity, the means for dampening vibrations located in the interior cavity, with there being a reasonable likelihood of success that having a filler material, such as that taught by Wahl (‘025) within the interior cavity in Sumikawa would have helped to provide added shock absorption properties to the club head for improved club head feel during impact with a golf ball.  Using a filler material that is introduced within the interior cavity, as proffered by the combination of Sumikawa and Wahl (‘025), is consistent with what has been disclosed by the applicant as a means for  dampening vibrations located in the interior cavity.  See paragraph [0046] of the specification.
As to claim 29, the third means comprises means for balancing a mass of the means for receiving a shaft.  Here, the third means (i.e., adjuster pin 15, as labeled herein above) in Sumikawa may vary in weight, length, diameter, number of pins used and material make-up (i.e., col. 2, lines 4-30).  Applicant has disclosed that weight portions may be configured to counter-balance the weight of the means for receiving the shaft (i.e., a hosel receives the shaft) and that such counter-balancing measures may include a differences in the length (i.e., applicant describes this feature as height) of a weight portion, diameter of a weight portion, the number of weight portions or the material make-up of a weight portion.  See paragraphs [0028], [0036] and [0037] in the specification.  Thus, the third means in Sumikawa comprises means for balancing a mass of the means for receiving a shaft. 
	As to claim 30, the first means, the second means, and the third means are interchangeable. Inserts or adjuster pins (15) in Sumikawa are interchangeable, as the pins may include a same diameter and thus may be selectively attached within any one of apertures (14), as desired.  See col. 2, lines 1-30). 
	As to claim 31, the first means, the second means, and the third means are removable. Insert or adjuster pins (15) in Sumikawa are threadably retained within threaded holes (14).  

Claims 7, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa (USPN 4,867,458) in view of Wahl (USPN 8,088,025) and also in view of Linphone (DE 29715997), each cited by applicant). 
As to claims 7, 27 and 33, Sumikawa does not disclose “means for closing the interior cavity at the front portion and means for dampening vibrations of the means for defining the interior cavity, wherein the means for dampening vibrations is coupled to the means for closing the interior cavity at the front portion”.  Wahl (‘025), in an analogous iron-type club head having an interior cavity, includes directions for separately forming a striking plate portion and subsequently attaching the striking plate to the main club head body.  See col. 9, lines 58-62.  Also, Wahl (‘025) incorporates the teachings of USPN to Wahl (USPN 6,811,496) by reference thereto. While Wahl (‘496) also teaches a separately-formed striking plate that is attached to a club head body, Wahl (‘496) also teaches that the striking plate and main club head body may be integrally formed.  See col. 9, lines 33-37 in Wahl (‘496).  In view of the teachings in Wahl (‘025), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sumikawa by providing a means for closing the interior cavity at the front portion in the form of a separate striking plate that is suitably attached to the main club head body, as such an approach would have been an obvious way of fabricating and assembling the various parts of the club head.  Using the methods explained by Wahl (‘025) to close the interior cavity and provide a striking portion for the club head in Sumikawa would have included the use of known techniques to improve similar devices (methods, or products) in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Closing the interior cavity with a striking portion at the front of the club head body, as is proffered by the combination of Sumikawa and Wahl (‘025), is consistent with what is disclosed by the applicant as a means for closing the interior cavity at the front portion.  See paragraph [0031] of the specification. 
In addition, Wahl (‘025) shows an iron-type club head having an interior cavity having a filler element therein (i.e., col. 11, lines 1-32 and filler 121) for enhanced weight distribution, sound dampening and vibration absorption.  See col. 13, line 65 through col. 14, line 4 in Wahl (‘025).  Also, the further reference to Linphone is cited to show that it is known to further include an adhesive (2) within a hollow interior portion of an iron-type club head in order to help attach or glue the foam filler to the rear surface of the striking face.  See the translation provided by the applicant, at scanned page 4, line 8 through scanned page 5, line 11, received as part of the Linphone citation, with the IDS of 05/17/2022.  In view of the patent to Wahl (‘025) and the further teaching by Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sumikawa by introducing a means for dampening vibrations of the means for defining the interior cavity, the means for dampening vibrations located in the interior cavity and coupled to the means for closing the interior cavity, with there being a reasonable likelihood of success that having a filler material, such as that taught by Wahl (‘025) combined with the coupling adhesive of Linphone and placed within the interior cavity in Sumikawa would have helped to provide added shock absorption properties to the club head for improved club head feel during impact with a golf ball. Using a filler material that is introduced within the interior cavity and coupled to the front portion, as proffered by the combination of Sumikawa, Wahl (‘025) and Linphone, is consistent with what has been disclosed by the applicant as a means for dampening vibrations located in the interior cavity.  See paragraph [0046] of the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 21, 23, 24, 26, 28, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,369,847.  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the instant claims are broader in scope than the corresponding features of the ‘847 patent.  See the comments, below:
Here, the instant, claimed features of claims 1, 21 and 28 and including “a means for defining an interior cavity, the means for defining the interior cavity including a first material having a first density, a toe portion with a toe portion edge, a heel portion with a heel portion edge and a means for receiving a shaft, a front portion, a back portion with a back wall portion, a top portion with a top portion edge, and a sole portion with a sole portion edge” are accounted for in the ‘847 patent by the language “a body portion made from a first material with a first density, the body portion comprising an interior cavity, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a front portion, a back portion with a back wall portion including a back opening portion, a top portion with a top portion edge, and a sole portion with a sole portion edge; a back cover portion”
	Here, the instant, claimed features of claims 1, 21 and 28 and including “a first means for increasing a moment of inertia of the means for defining the interior cavity”…”a second means for increasing a moment of inertia of the means for defining the interior cavity”…and “a third means for increasing a moment of inertia of the means for defining the interior cavity” are accounted for in the ‘847 patent by the recitation of “a first mass portion, a second mass portion and a third mass portion”. 
	Here, the instant claimed features of claims 1, 21 and 28 and including “wherein the first means, the second means, and the third means comprise a second material having a second density greater than the first density” are accounted for in the ‘847 patent by the recitation of “wherein the first mass portion and the second mass portion are made from a material having a greater density than a density of a material of the body portion” and “a third mass portion having a mass that is greater than twice the mass of the first mass portion or the second mass portion”.
	Here, the instant, claimed features of claims 1, 23 and 28 and including “wherein a portion of the first means, a portion of the second means, and a portion of the third means define visible portions of the back wall portion” are accounted for in the ‘847 patent by the recitation of “the back cover portion comprising: a first port configured to receive the head portion of the first mass portion”…”a second port configured to receive the head portion of the second mass portion”…”a third port located between the first port and the second port and configured to receive the third mass portion”. 
	Here, the instant, claimed features of claims 3, 4, 24, 30 and 31 and including “the first means, the second means, and the third means are interchangeable”… “wherein the first means, the second means, and the third means are removable” are accounted for in the ‘847 patent by the recitations of “a first mass portion comprising a head portion …and a threaded shaft portion configured to extend through the first port and engage the first threaded bore of the first flange portion”…”a second mass portion comprising a head portion…and a threaded shaft portion configured to extend through the second port and engage the second threaded bore of the second flange portion”…”a third port located between the first port and the second port and configured to receive the third mass portion”.  
	Here, the instant, claimed features of claims 6, 26 and 28 and including “means for dampening vibrations of the means for defining the interior cavity, the means for dampening vibrations located in the interior cavity” are accounted for in the ‘847 patent by the recitations of “a filler material injected into the interior cavity from the port”…”and a filler material in the interior cavity”…”and a filler material at least partially filling the interior cavity”.  
	Any further differences between the instant claims 1, 3, 4, 6, 21, 23, 24, 26, 28, 30, and 31 and the claims of the ‘847 patent insofar as the arrangement of the first means for increasing a moment of inertia, the second means for increasing a moment of inertia and the third means for increasing a moment of inertia with respect to any or all of the top portion edge, the sole portion edge, the toe portion edge and the heel portion edge are considered to be an obvious rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Here, selectively arranging and locating the first means, the second means and the third means with respect to the remaining portions of the club head body and with respect to one another for the purpose of shifting the center of gravity of the club head to a more desirable location would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Long (‘914) and Long (‘069) show perimeter mass portions to offset hosel mass. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711